Case

Co re ND er Fk HD BE

Ney NO NN NR WN N WN NO KN = om me me et
(o-oo) ns > - a a ao) a a

 

 

2:20-cv-02963-RGK-SK Document 54 Filed 08/04/21 Page1lof2 Page ID#:723

Michael A. Simmrin (238092)

Simmrin Law Group

3500 W. Olive Avenue, Suite 300 JS-6
Burbank, CA 91505

Tel.: (818) 827-7171

michael@simmrinlawgroup.com

Debi F. Chalik, Esq. (Pending Admittance Pro Hac Vice) (Florida Bar No. 179566)
CHALIK & CHALIK, P.A.

10063 N.W. 1* Court

Plantation, Florida 33324

Tel.: (954) 476-1000

Fax: (954) 472-1173

Debi@Chaliklaw.com

 

Litigation@Chaliklaw.com
Attorneys for Plaintiffs
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

KEVIN HACHINSKY and LESLIE CASE NO.: 2:20-CV-02963-RGK-SK

HACHINSKY, PROLWSED ORDER GRANTING
JOINT STIPULATION PURSUANT
TO FED.R-CIWV FA l(a 1)(A)(ii) TO

Plaintiffs, DISMISS COMPL

Vv. Judge: Hon. R. Gary Klausner
Magistrate: Hon. Steve Kim

PRINCESS CRUISE LINES, LTD.

Defendant.

 

 

PROPOSED ORDER
Based on the foregoing Joint Stipulation and good cause appearing therefore,
this Court Orders as follows:
1. The Complaint shall be dismissed in accordance with Fed.R. Civ. P.
41(a)(1)(A)(ii) with prejudice and without costs to any party.

1
Proposed Order Granting Joint Stipulation of Dismissal

 
Case|2:20-cv-02963-RGK-SK Document 54 Filed 08/04/21 Page 2of2 Page ID #:724

—

2. The Court shall retain jurisdiction to enforce the settlement.
IT IS SO ORDERED.
Dated: August A , 2021

9 Meena

Honorable R. Gary Klausner
United State District Court Judge

Co Coe NT BN mn kh BR ND

 

vy NM YP WY DO mee mmm
eu Ah FE BORRkSSPERRRAREBEKR FS
i)

Proposed Order Granting Joint Stipulation of Dismissal

 

 

 
